Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 54-55, 62-63 are pending in the current application.
2.	This application is a CON of 15/578,623 11/30/2017 ABN, which is a 371 of PCT/US2016/035588 06/02/2016, which claims benefit of 62/271,689 12/28/2015 and claims benefit of 62/170,547 06/03/2015.
Response to Arguments
3.	The rejection of claims 54-55, 62-63 under 35 U.S.C. 103 as being unpatentable over Yamamoto US 8,557,803 in view of Wermuth, AND Noel is maintained.  Applicants’ representative’s arguments submitted on April 28, 2022 have been fully considered but are not persuasive. Applicant’s representative argues that the lead compound analysis has not been followed and if it were then there is no prima facie case of obviousness (Remarks of April 28, 2022 pages 6-8).  The rejection does not put forth a lead compound rationale.  MPEP 2143 B cautions against such a rigid approach. “It should be noted that the lead compound cases do not stand for the proposition that identification of a single lead compound is necessary in every obviousness rejection of a chemical compound. For example, one might envision a suggestion in the prior art to formulate a compound having certain structurally defined moieties, or moieties with certain properties. If a person of ordinary skill would have known how to synthesize such a compound, and the structural and/or functional result could reasonably have been predicted, then a prima facie case of obviousness of the claimed chemical compound might exist even without identification a particular lead compound.” The facts here do not align with the cases cited such as Takeda v. Alphapharm. In Takeda the infringer, Alphapharm, chose to present an invalidity argument based on an obviousness rationale based solely on selection of a single lead compound for modification. The compound Alphapharm “selected” as prior art was toxic, which is obviously a good reason not to choose the compound.  The patented Takeda compound also had unexpected properties.   There are no secondary considerations like unexpected results presented here and the claim 55 is generic and broad. Here the rejection considers the prior art genus, which is not limited to the exemplified compounds. Example compounds are highlighted as a convenient comparison but not constructed in a formalistic rigid lead compound analysis. As discussed in MPEP 2144.08,   obviousness is not to be applied in “an overly rigid and formalistic way”.  
	With regard to the argument that the difference between “pyridine and pyrimidine rings erroneously simplifies the number of nitrogen positions that could be swapped for carbon” and that Yamamoto teaches away from the substitution of CH for N in the pyrimidine ring.  There is only one additional nitrogen that could be replaced, and there is nothing to disparage this in Yamamoto. Applicant does highlight the fact that the imidazolidin-2-one ring of the 7,9-dihydro-8H-purin-8-one would not be modified since the effects were already isolated by Yamamoto, thus reducing the sites for potential modification to two.  
The remainder of the arguments are against the secondary references arguing that making bioisosteric replacements is too unpredictable.  Pointing to Wermuth’s statement “it can happen that the procedure fails”, applicant urges that the unpredictability is too great to expect success in making a bioisosteric pyridine.  While success is not guaranteed all that is required is a reasonable expectation of success. As discussed in the rejection “Bioisosteric replacements allow molecular modifications in which the number of variables changed are limited. There is an expectation that such a change would produce broadly similar biological properties.”  The teaching of Noel is a strong motivation to make this specific bioisosteric modification which resulted in compounds that were “more potent than their corresponding pyrimidine analogs.” Since Noel articulates an advantage produced by making the bioisosteres this is the motivation of the best kind. MPEP 2144 “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”  Applicant’s representative dismisses Noel based upon Noel’s surprise in obtaining compounds of increased potency.  While achieving a large boost in potency is unusual, improvements in biological properties are not.  While the absolute activity in any particular assay or metric of activity may be reduced or enhanced, the utility would be expected to remain the same.  If it is accepted that Noel’s surprise at increased potency upon changing the pyrimidine to a pyridine was an indication of unpredictability this would only apply to a pre-Noel analysis since the artisan is likely not to be surprised by the same finding in the post-Noel world in view of Noel.
The rejection of claims 54, 62 under 35 U.S.C. 103 as being unpatentable over Yamamoto US 9,199,997 in view of Wermuth AND Noel is maintained. Applicants’ representative’s arguments submitted on April 28, 2022 have been fully considered but are not persuasive. Applicant’s representative argues that the lead compound analysis (Remarks of April 28, 2022 pages 13-14).  The rejection does not put forth a lead compound rationale, however Yamamoto deals only with one compound in various salt forms.  Even if it were accepted that the Yamamoto disclosure is limited to an HCl salt as the “lead compound”, the instant claims do not distinguish over the HCl salt since they are not as argued limited to the free base, but instead are drawn to “pharmaceutically acceptable salts thereof” which includes the HCl salt.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 54-55, 62-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto US 8,557,803 in view of Wermuth, Camille G. “Molecular Variation Based on Isosteric Replacements” in Chapter 13, The Practice of Medicinal Chemistry, Academic: 1996, pgs. 203-237 AND Noel “Synthesis and SAR of 4-(pyrazol-3-yl)-pyridines as novel c-jun N-terminal kinase inhibitors” Bioorganic & Medicinal Chemistry Letters 21 (2011) 2732–2735.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

Determination of the scope and content of the prior art
(MPEP 2141.01)

Yamamoto teaches compounds of the instant claims, which have the same utility as BTK inhibitors, at column 5 line 1 ff. as Formula I-1 that where the R3 is attached have a nitrogen atom.  Ring 1 is equivalent to the instant Ar group and Ring 2 is equivalent to the Z-N ring of claim 1.  The instant R5 is described by the –K-R2 grouping which is a substituent of R2, where K is a carbonyl and R2 is an alkyne which may be substituted by halogen.  A number of working example compounds are disclosed including those on column 27 ff.  The examples bear an X-N group as azetidine, pyrrolidine and piperidine, with alkynyl amides, i.e. the R5 selection of claim 1.  Example 19(36) at column 50 line 60 ff., 6-amino-9-[(3R)-1-(1-oxo-2-butyn-1-yl)-3-piperidinyl]-7-(4-phenoxyphenyl)-7,9-dihydro-8H-Purin-8-one, is typical and is most relevant to the elected species. Example 19 (36) Yamamoto:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Other examples have additional heterocycles besides pyrrolidine, linkages other than a direct bond, and various substituents on the diphenyl ether. The purinone compounds had improved selectivity as well as increased metabolic stability as compared to kinase inhibitors with pyrazolo[3,4-d]pyrimidine cores as discussed in Tables 1 and 2 on pages 29 and 30, respectively.
Ascertainment of the difference between the prior art and the claims

	The compounds of the instant claims have a pyridine moiety instead of pyrimidine ring as in compounds of Yamamoto. This can be described as a bioisosteric replacements of an N with a CH. 




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
VS   
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Finding of prima facie obviousness
Rational and Motivation
(MPEP 2142-2143)

The interchange of aromatic =N- with =CH- is a well-known modification in medicinal chemistry.  This is taught in a textbook by Wermuth, Pg. 271 “Ring equivalents  The substitution of –CH= by –N= or –CH=CH- by –S- in aromatic rings has been one of the most successful applications of classical isosterism. Early examples are found in the sulfonamide antibacterials with the development of sulfapyridine, sulfapyrimidine.”  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare bioisosteric ring equivalents of those of Yamamoto to produce the instant invention.  Bioisosteric replacements allow molecular modifications in which the number of variables changed are limited. There is an expectation that such a change would produce broadly similar biological properties. In the field of kinase inhibitor development the interchange of a pyrimidine for a pyridine is known as discussed in Noel on page 2733:
In the literature, kinase inhibitors with a central pyrimidine core are ubiquitous whereas those containing pyridine cores are far less common.33,36–41 With intermediates in hand, we decided to investigate if 4-pyrazole substituted pyridines had any activity against JNK3. Additionally, removing one heteroatom from the pyrimidine core would further reduce polarity. Pyridine analogs were synthesized as described in Scheme 2….Surprisingly, pyridine containing compounds were more potent than their corresponding pyrimidine analogs (Table 2).

The experienced medicinal chemist would seek to prepare these bioisosteres to reduce polarity, improve potency, selectivity, and metabolic stability, while leaving the property of BTK inhibition intact.  
5.	Claims  54, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto US 9,199,997 in view of Wermuth, Camille G. “Molecular Variation Based on Isosteric Replacements” in Chapter 13, The Practice of Medicinal Chemistry, Academic: 1996, pgs. 203-237 AND Noel “Synthesis and SAR of 4-(pyrazol-3-yl)-pyridines as novel c-jun N-terminal kinase inhibitors” Bioorganic & Medicinal Chemistry Letters 21 (2011) 2732–2735.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

Determination of the scope and content of the prior art
(MPEP 2141.01)

Yamamoto teaches compounds of the instant claims where A is N, which have the same utility as BTK inhibitors, at column 5 line 1 as Formula 4.  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The compound is disclosed as 18 salt forms in Table 2 column 6.  Example 9, the HCl salt, had very good selectivity over other kinases and blood kinetics on column 20.
Ascertainment of the difference between the prior art and the claims

	The compounds of the instant claims have a pyridine moiety instead of pyrimidine ring as in compounds of Yamamoto. This can be described as a bioisosteric replacements of an N with a CH. 
Finding of prima facie obviousness
Rational and Motivation
(MPEP 2142-2143)

The interchange of aromatic =N- with =CH- is a well-known modification in medicinal chemistry.  This is taught in a textbook by Wermuth, Pg. 271 “Ring equivalents  The substitution of –CH= by –N= or –CH=CH- by –S- in aromatic rings has been one of the most successful applications of classical isosterism. Early examples are found in the sulfonamide antibacterials with the development of sulfapyridine, sulfapyrimidine.”  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare bioisosteric ring equivalents of those of Yamamoto to produce the instant invention.  Bioisosteric replacements allow molecular modifications in which the number of variables changed are limited. There is an expectation that such a change would produce broadly similar biological properties. In the field of kinase inhibitor development the interchange of a pyrimidine for a pyridine is known as discussed in Noel on page 2733:
In the literature, kinase inhibitors with a central pyrimidine core are ubiquitous whereas those containing pyridine cores are far less common.33,36–41 With intermediates in hand, we decided to investigate if 4-pyrazole substituted pyridines had any activity against JNK3. Additionally, removing one heteroatom from the pyrimidine core would further reduce polarity. Pyridine analogs were synthesized as described in Scheme 2….Surprisingly, pyridine containing compounds were more potent than their corresponding pyrimidine analogs (Table 2).

The experienced medicinal chemist would seek to prepare these bioisosteres to reduce polarity, improve potency, selectivity, and metabolic stability, while leaving the property of BTK inhibition intact.  
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/Primary Examiner, Art Unit 1625